PER CURIAM:
Jason Ashant’e Floyd appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2000) complaints. The district court dismissed the actions without prejudice because Floyd failed to provide the court with a current address. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Floyd v. Hampton Reg’l Jail, No. 2:06-cv-00300-WDK (E.D. Va. filed Aug. 4, 2006 & entered Aug. 9, 2006); Floyd v. City of Newport News, No. 2:06-cv-00301-WDK (E.D.Va. Aug. 4, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.